

Exhibit 10




CORNING INCORPORATED


SPECIAL RETIREMENT TRANSITION AGREEMENT


           This Agreement, dated as of July 30, 2010, is entered into between
Corning Incorporated, a corporation organized under the laws of the State of New
York (“Corning”, the “Company” or “we”), and Peter F. Volanakis (the
“Executive”).


           WHEREAS, Executive has notified the Company of his intent to retire
from Corning no later than January 1, 2011;


           WHEREAS, Executive has indicated to Corning that he intends to resign
from the Corning Board of Directors effective at the meeting of the Corning
Board of Directors on December 1st, 2010;


           WHEREAS, the Company has accepted Executive’s decision to retire and
seeks to ensure an effective transition to individuals designated by the Company
of Executive’s knowledge and responsibilities during the period prior to and
following Executive’s retirement; and
 
    WHEREAS, the Company desires to provide Executive with a cash payment and to
enter into a consulting arrangement with Executive, each as described herein, in
connection with the Executive’s retirement from the Company after 28 years of
distinguished service to the Company.


           NOW, THEREFORE, in consideration of the respective agreements
contained herein and intending to be legally bound hereby, the Company and the
Executive hereby agree as follows:


 
1.
Retirement Date:  Having already attained the age of 55 with 28 years of
service, Executive is eligible to retire from the Company under the terms of the
various compensation and benefit programs he participates in.  Executive shall
retire from the Company effective as of the first day of the month following his
last day worked (“Last Day Worked”), which date will be a date to be selected by
Executive, which is between November 15, 2010 and January 1, 2011, and may be
earlier if the Executive and the Chairman and Chief Executive Officer of the
Company, mutually agree to an earlier date.

 

 
 

--------------------------------------------------------------------------------

 

PFV Retirement Transition Agreement
Page 2


 
 
2.
SEC Section 16 Requirements:  For six (6) months after Executive’s Last Day
Worked, Executive agrees to: (1) notify, and receive advance approval from,
either Denise Hauselt or Vincent Hatton at least one business day before the
Executive engages in any transaction relating to any Corning securities, and (2)
deliver (or cause to be delivered to them) sales prices and related details
promptly after the transaction.  This will assist Corning in timely filing Form
4s on Executive’s behalf (under the Power of Attorney previously signed by
Executive) with the U.S. Securities and Exchange Commission (“SEC”) within the
two business day period specified by applicable SEC rules.



 
3.
Compensation & Benefits:  As a retiree of Corning, Executive is eligible to
receive all of the vested retiree and other benefits he has earned while working
for Corning in accordance with the standard provisions of the compensation and
benefit programs he is participating in.  Except as otherwise noted in Sections
4 and 5 below, nothing in this Agreement is: (A) intended to provide Executive
with any additional or enhanced compensation or benefits as a result of his
retirement from Corning, or (B) supersede the provisions of any Corning
compensation, retirement or benefit plan as they apply to Executive.



Under the terms of a special restricted stock agreement relating to an award
originally granted to Executive on March 12, 2008, effective as of the Last Day
Worked, Executive shall forfeit 100% of the shares of Corning stock covered by
that award as a result of his retirement before the vesting dates specified in
such agreement.


Nothing herein is intended to or will limit Corning’s right to amend or
terminate any of its benefit plans in accordance with their respective
terms, and Executive’s rights under Corning’s benefit plans are subject to
Corning’s right to amend or terminate its benefit plans in accordance with
their respective terms.


 
4.
Cash Payment:  In recognition of Executive’s long and valued service with the
Company, the Company shall make a cash payment of $1,000,000 to Executive in
December 2010.  As a special cash payment, this amount is not considered to be
eligible earnings for purposes of any other Corning compensation, retirement or
benefit plan.


 
 

--------------------------------------------------------------------------------

 

PFV Retirement Transition Agreement
Page 3


 
5.
Consulting Arrangement:  During the period commencing on the Last Date Worked
and ending on December 31, 2012, Corning shall have the right to request of
Executive, and Executive shall provide, advice and assistance in respect of
matters related to Corning’s operations; provided that Executive will not be
required to provide such advice and assistance in respect of matters that he
reasonably determines are outside the area of his expertise or knowledge.  .



In consideration of Executive’s agreement to make himself available to the
Company to provide such advice and assistance under this Section 5, the Company
will pay to Executive an aggregate amount equal to $903,000.  This amount will
be paid in eight consecutive quarterly installments of $112,875 each, the first
of which will be paid on March 31, 2011.  In addition, Corning will reimburse
Executive for all reasonable traveling and business expenses incurred by him at
our request, in accordance with Corning’s Travel Policy and Business Expense
Guidelines.


If requested by the Company, Executive will devote a reasonable amount of time
each week to fulfill his obligations under this Section 5 subject to his
personal and professional commitments; provided that in no event will Executive
be required to spend more than 16 hours in any week in providing the advice and
assistance described herein.


In addition to the confidentiality obligations to which Executive is subject as
an employee of Corning, information relating to Corning which we shall make
available to Executive from time of time during the course of the consulting
arrangement described above shall be treated as confidential and (A) will be
used solely in connection with Executive’s performance of the services described
above; (B) will not be published or disclosed to any third party (except in
connection with Executive's performance of the services described above and
except as required by law or legal process); and (C) to the extent in tangible
form, will be returned to Corning upon request or when Executive’s need therefor
in connection with the provision to Corning of the services described above
terminates; provided that the foregoing shall not apply to any information which
is, or subsequently may become, through no fault of Executive, publicly
available, or which was or becomes available to Executive on a non-confidential
basis from a source not known to Executive to be prohibited by a legal,
contractual or fiduciary obligation from disclosing such information to
Executive.  It is agreed that Executive will treat such information and all
materials entrusted to him by or on behalf of Corning with the requisite level
of care so as to preserve their confidentiality, and shall return such materials
to Corning immediately upon request of Corning.

 
 

--------------------------------------------------------------------------------

 

PFV Retirement Transition Agreement
Page 4


6.  
Other Provisions – Receipt by Executive of the benefits provided in this
Agreement is subject to and contingent upon the following provisions:



 
A)
Non-Solicitation:  In order to prevent improper disclosure or use of
confidential information and other trade secrets, and to protect Corning from
unfair competition, Executive agrees that, absent the prior express written
consent of Corning, until the third anniversary of the Last Day Worked,
Executive shall not, directly or indirectly, by himself or through or on behalf
of any other person, firm, partnership, company, corporation, representative or
agent within the “Restricted Territory” (i) solicit or attempt to solicit or
induce any person employed by Corning or any of its affiliates to leave such
employment or to breach his or her non-compete and/or non-disclosure agreement,
or any other employment agreement, with Corning or (ii) hire any such person.



For the purposes of this Section 6, the "Restricted Territory" consists of the
NAFTA countries, and any country, region or state in which Corning or any of its
affiliates, directly or indirectly, actively solicits sells, manufactures,
develops or provides goods or services as of the Last Day Worked.


 
B)
General Release:  Executive hereby releases and forever discharges Corning, its
subsidiaries and affiliated companies and their respective former, current and
future employees, directors, officers and agents (collectively “the Corning
Group”) from any and all claims or causes of action of any kind, known or
unknown, arising out of his employment with Corning or Executive’s retirement
from Corning, including, without limitation, claims of discrimination under the
Age Discrimination in Employment Act (ADEA), the Older Workers Benefit
Protection Act (OWBPA), the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Americans With Disabilities Act of 1990, the Employee Retirement
Security Act (ERISA), the Worker Adjustment and Retraining Notification Act
(WARN) and any other federal or state law.


 
 

--------------------------------------------------------------------------------

 

PFV Retirement Transition Agreement
Page 5


Executive understands and agrees that this release irrevocably and
unconditionally releases and forever discharges any causes of action or claims,
known or unknown (including, but not limited to, claims for attorneys fees,
expenses and/or costs), arising out of his employment with Corning or
Executive's retirement from Corning, that Executive has or may have against any
member of the Corning Group,  and/or or any pension or benefit plans of Corning
and/or the past, current or future officers, directors, trustees,
administrators, agents and employees of any of such pension or benefit plans,
for any actions up to and including the Last Day Worked, it being the intention
of Executive to effect a general release of all such claims; provided that
nothing in this Section 6(B) shall release (i) Corning from any cause of action
or claim arising from its breach of any of the provisions of this Agreement or
otherwise arising out of actions that occur after the date of
this Agreement, (ii) Corning or any pension plan from the failure to pay to
Executive any vested pension benefits to which Executive may be entitled under
the express provisions of such plan (subject to the vesting requirements of
ERISA), (iii) Corning or any of the other benefit plans referenced in Section 3
above under which Executive is expressly entitled (in accordance with the terms
of this Agreement) to receive benefits or payments following the Last Day Worked
from any failure to provide any benefits or pay any amounts due under such
plans, (iv) Executive's eligibility for indemnification, and
advancement/payment of expenses, in accordance with applicable laws or
the certificate of incorporation or by-laws of Corning, or under any applicable
insurance policy, with respect to any liability incurred by Executive as a
director, officer or employee of Corning or any of its affiliates, (v) any
right Executive may have to obtain contribution as permitted by law in the event
of entry of judgment against Executive as a result of any act or failure to act
for which Executive and any member of the Corning Group are jointly liable or
(vi) Executive's right to raise any defenses or counterclaims that
may be available to him in any litigation arising out of the
employment discrimination claims referred to in the last paragraph of
this Section 6.B.
   
Corning hereby represents and warrants to Executive that, at the time of
execution and delivery of this Agreement, the senior management of Corning and
its affiliates is not aware of any act or failure to act by Executive which
could form the basis of a cause of action or claim against Executive by a member
of the Corning Group, except for such claims more fully described in a draft
complaint delivered to Corning on or about May 6, 2009 relating to employment
discrimination against a third party and of which the Executive is aware. 


 
 

--------------------------------------------------------------------------------

 

PFV Retirement Transition Agreement
Page 6


 
C)
Non-compete Agreement:  Executive expressly acknowledges that he has entered
into, and hereby agrees to abide by all the terms of, the Covenant Not to
Compete between Corning and Executive dated as of May 23, 2007, which agreement
is incorporated herein by reference as if set forth in its entirety
herein.  Executive also acknowledges that during his employment with Corning, he
has received and will continue to receive (including in connection with the
provision of the consulting services provided above) technology or business
information which constitutes Trade Secrets of Corning.  Executive hereby agrees
that he will not disclose Trade Secrets to others, or use such Trade Secrets for
the benefit of anyone other than Corning.  Further, to prevent the wrongful use
or disclosure of Corning’s Trade Secrets, Executive hereby agrees that he will
not work in any capacity for another entity in connection with any matter
involving either:

 

   (1) the manufacture, sale, research or development of any product which is
directly competitive with any product that became known to Executive during the
course of his employment with Corning, or    (2) the utilization, research or
development of any process or equipment that became known to Executive during
the course of his employment with Corning.

 
7.  
Indemnification.  Corning hereby agrees to indemnify Executive and to hold him
harmless, to the full extent, permitted by applicable laws, with respect to any
claims (including through the advancement/payment of expenses), or threatened
claims by third party against him arising out of or related to the performance
by Executive of the services described in Section 5. but not however greater
than the rights of indemnification, and advancement/payment of expenses,
available currently to executives under Corning's Certificate of Incorporation
or by-laws.

 
8.  
Time for Signing.  Executive acknowledges that he first received this Agreement
on or before July 15, 2010 and that to receive the payments and benefits
described herein, he must sign, return and not revoke this Agreement as
described below.  Executive understands that under the federal Age
Discrimination in Employment Act he has twenty-one (21) calendar days from
receipt of this Agreement to consider it and consult with his legal counsel
before signing and returning it.  Executive agrees that any changes to this
Agreement that may be negotiated between him or his legal counsel and Corning,
whether material or immaterial, will not restart the time he has to consider and
sign this Agreement.  Executive understands that he may sign and return this
Agreement at any time before the expiration of the 21-day period.  Executive
further understands that for seven (7) calendar days after he signs this
Agreement, he can change his mind and revoke it, in writing.  The signed
Agreement and, if applicable, written revocation, should be returned within the
time periods described above to John P. MacMahon, Senior Vice President, Global
Compensation and Benefits, of Corning.


 
 

--------------------------------------------------------------------------------

 

PFV Retirement Transition Agreement
Page 7
 


9.  
Miscellaneous.  This Agreement shall be governed by the laws of the State of New
York applicable to contracts negotiated and executed in that State.  The venue
for any action for the enforcement, construction or interpretation of this
Agreement shall be in Steuben County, New York, and the parties agree to submit
to the jurisdiction of such court and to accept services of process by U.S.
mail.

 
Executive agrees that any breach of this Agreement by him would cause immediate
irreparable harm to Corning, which harm may not be reasonably or adequately
compensated for by damages.  Accordingly, in addition to any other remedies that
Corning may be entitled to, Corning will also be entitled to equitable relief,
including a temporary, preliminary or permanent injunction, without the
necessity of posting any bond or security, to prevent any breach of this
Agreement or to enforce specifically the terms and provisions hereof, and
Executive hereby agrees to the imposition of such equitable relief.


Executive acknowledges that he has discussed this Agreement with legal counsel
of his choosing, and that he has received such counsel’s advice with respect to
the consequences to him of agreeing to the terms hereof.


If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to Corning
or Executive.  Upon such a determination, the parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner so that the terms hereof
will be implemented as originally contemplated to the fullest extent possible.
 

 
 

--------------------------------------------------------------------------------

 

PFV Retirement Transition Agreement
Page 8


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has executed this Agreement as of the day
and year first above written.
 









 
Corning Incorporated:
                   
By
               
John P. MacMahon
     
Senior Vice President, Global Compensation & Benefits
                 
Executive:
                             
Peter F. Volanakis
 







 
 